—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about September 27, 2000, which granted plaintiffs motion for summary judgment on the issue of liability on his Labor Law § 240 (1) claim and granted defendant and third-party plaintiffs cross motion for summary judgment on its claim for contractual indemnification against third-party defendant, unanimously affirmed, without costs.
The motion court properly determined that plaintiff construction worker was not a recalcitrant worker for failing to wear a hard hat at the time a piece of metal fell from above and struck him in the head. A hard hat is not the type of safety device enumerated in Labor Law § 240 (1) to be constructed, placed and operated, so as to give proper protection from extraordinary elevation-related risks to a construction worker (see, Rosa v R.H. Macy Co., 272 AD2d 87).
The motion court also correctly held that defendant and third-party plaintiff owner was entitled to contractual indemnification from third-party defendant contractor since it was clear, as a matter of law, that third-party plaintiff did not supervise or control third-party defendant’s workers or the manner and method of the third-party defendant’s work and there was no causal nexus between plaintiffs accident and any negligence on the part of third-party plaintiff (see, Mangano v American Stock Exch., 234 AD2d 198, 199). Concur — Mazzarelli, J.P., Saxe, Sullivan, Wallach and Friedman, JJ.